ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                          )
                                                       )
The Boeing Company                                     )     ASBCA Nos. 60180, 60181, 60182
                                                       )
Under Contract No. F 19628-97-C-0077 et al.            )

APPEARANCES FOR THE APPELLANT:                               Karen L. Manos, Esq.
                                                             Erin N. Rankin, Esq.
                                                              Gibson, Dunn & Crutcher LLP
                                                              Washington, DC

APPEARANCES FOR THE GOVERNMENT:                              E. Michael Chiaparas, Esq.
                                                              DCMA Chief Trial Attorney
                                                             Arthur M. Taylor, Esq.
                                                             Kara M. Klaas, Esq.
                                                              Trial Attorneys
                                                              Defense Contract Management Agency
                                                              Chantilly, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 23 June 2016



                                                 £'.       MARK N. SEMPLER
                                                           Administrative Judge
                                                           Acting Chairman
                                                           Armed Services Board
                                                           of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60180, 60181, 60182, Appeals of
The Boeing Company, rendered in conformance with the Board's Charter.

       Dated:


                                                       JEFFREY D. GARDIN
                                                       Recorder, Armed Services
                                                       Board of Contract Appeals